           Case 1:18-cv-10058-CM Document 8 Filed 07/03/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SERAFIN COLON,

                                  Plaintiff,

                     -against-                                    18-CV-10058 (CM)

 CYRUS R. VANCE, JR.; THE CITY OF NEW                             CIVIL JUDGMENT
 YORK; THE MANHATTAN DISTRICT
 ATTORNEY’S OFFICE,

                                  Defendants.

       Pursuant to the order issued July 3, 2019, dismissing this action as frivolous, for failure to

state a claim on which relief may be granted, and for seeking monetary relief from defendants

that are immune to such relief,

       IT IS ORDERED, ADJUDGED AND DECREED that the action is dismissed as

frivolous, for failure to state a claim on which relief may be granted, and for seeking monetary

relief from defendants that are immune to such relief. 28 U.S.C. § 1915(e)(2)(B)(i), (ii), (iii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

 Dated:    July 3, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
